Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
May 8, 2008, by and between WILLDAN GROUP, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 28, 2007, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.             The second paragraph under Section 1.4. is hereby deleted in its
entirety, and the following substituted therefor:

 

“As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower shall cause Willdan Financial Services, Willdan
Geotechnical; Willdan Engineering, Willdan Homeland Solutions and any other
Subsidiary (as defined below) to grant to Bank security interests of first
priority in all accounts receivable and other rights to payment, general
intangibles, inventory and equipment.”

 

2.             Section 1.5. is hereby deleted in its entirety, and the following
substituted therefore:

 

“SECTION 1.5.                 GUARANTIES. The payment and performance of all
indebtedness and other obligations of Borrower to Bank shall be guaranteed
jointly and severally by Willdan Financial Services, Willdan Geotechnical;
Willdan Engineering, Willdan Homeland Solutions and any other Subsidiary in the
principal amount of Ten Million Dollars ($10,000,000.00) each, as evidenced by
and subject to the terms of guaranties in form and substance satisfactory to
Bank.”

 

3.             Section 2.1. is hereby deleted in its entirety, and the following
substituted therefor:

 

“SECTION 2.1.                 LEGAL STATUS. Borrower is a corporation, duly
organized and existing and in good standing under the laws of Delaware, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could have a material adverse effect on Borrower.

 

1

--------------------------------------------------------------------------------


 

Willdan Financial Services is a corporation, duly organized and existing and in
good standing under the laws of California, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on it. Borrower owns one hundred percent (100%) of Willdan
Financial Services.

 

Willdan Geotechnical is a corporation, duly organized and existing and in good
standing under the laws of California, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on it. Borrower owns one hundred percent (100%) of Willdan
Geotechnical.

 

Willdan Engineering is a corporation, duly organized and existing and in good
standing under the laws of California, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on it. Borrower owns one hundred percent (100%) of Willdan
Engineering.

 

Willdan Homeland Solutions is a corporation, duly organized and existing and in
good standing under the laws of California, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on it. Borrower owns one hundred percent (100%) of Willdan
Homeland Solutions.

 

As used herein the term “Subsidiary” shall mean any corporation or other entity
of which at least a majority of the securities or other ownership interests
having ordinary voting power for the election of directors or other persons
performing similar functions are owned directly or indirectly by Borrower. As of
the date hereof, Willdan Financial Services, Willdan Geotechnical, Willdan
Engineering and Willdan Homeland Solutions are the only Subsidiaries of
Borrower.”

 

2

--------------------------------------------------------------------------------


 

4.             Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

5.             Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

WILLDAN GROUP, INC.

NATIONAL ASSOCIATION

 

 

By:

/s/ Kimberly D. Grant

 

By:

/s/ Jared A. Myres

 

Title:

Chief Financial Officer

 

 

Jared A. Myres

 

 

Vice President

 

3

--------------------------------------------------------------------------------